                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


___________________________________
                                   )
JOHN DOE,                          )
                                   )
                    Plaintiff,     )
                                   )
     v.                            )         Civil Action
                                   )         No. 13-10103-PBS
KINAN K. HREIB, STEPHEN E.         )
SOUTHARD, and DANIEL P. MCQUILLEN, )
                                   )
                    Defendants.    )
___________________________________)


                      MEMORANDUM AND ORDER

                          June 5, 2019

Saris, C.J.

     Plaintiff John Doe sued three physicians (Dr. Kinan K.

Hreib, Dr. Stephen E. Southard, and Dr. Daniel P. McQuillen) and

Lahey Clinic, Inc. (“Lahey”) for failure to properly and timely

diagnose his HIV infection, which resulted in the spread of the

infection and permanent physical and mental damage. A jury found

Dr. Hreib and Dr. Southard (“the doctors”) liable for negligence

and awarded Doe $18.4 million in compensatory damages. The Court

entered judgment for Doe in this amount. After trial, the

doctors moved for judgment as a matter of law, a new trial on

liability and damages, or remittitur of the jury award. At the

post-trial motion hearing, the Court recognized that the doctors


                                1
raised a strong argument for remittitur and urged the parties to

consider settling. Before the Court ruled on the post-trial

motions, the parties settled the claims against the doctors. In

the release accompanying the settlement, Doe agreed to

“cooperate fully in executing and filing all pleadings necessary

to vacate the judgment entered in the Lawsuit and have the

Lawsuit dismissed with prejudice and without costs.” Dkt. No.

240-1 at 5. He also reserved the right to pursue claims against

Lahey (which was voluntarily dismissed during trial), including

under Mass. Gen. Laws chs. 93A and 176D. Doe subsequently filed

a second lawsuit against Lahey for violation of Chapters 93A and

176D.

     On March 29, 2019, the doctors filed a “joint” motion to

vacate the judgment against them. Doe notified the Court three

days later that he did not assent to the motion. The doctors

filed a second motion to vacate on April 9. In this motion, they

point to Doe’s agreement in the release that he would cooperate

in vacating the judgment. Doe responds that the parties settled

with the understanding that he would pursue a claim under

Chapters 93A and 176D against Lahey for unfair and deceptive

insurance settlement practices. A court would calculate multiple

damages for a willful or knowing violation using the $18.4

million judgment as the base amount, Doe explains, so he would

not agree to vacate the judgment unless Defendants stipulated to

                                2
this amount for this purpose. The doctors refuse to accept this

stipulation (and in any event, their attorneys no longer

represent Leahy).

     In their motion, the doctors do not identify the procedural

basis for their request to vacate the final judgment. They

appear to rely on Federal Rule of Civil Procedure 60(b), which

“grants federal courts the power to vacate judgments whenever

such action is appropriate to accomplish justice.” Bouret-

Echevarría v. Caribbean Aviation Maint. Corp., 784 F.3d 37, 41

(1st Cir. 2015) (quotation omitted). Specifically, Rule 60(b)(6)

permits a court to vacate a judgment for “any other reason

[besides those specified in Rule 60(b)(1)-(5)] that justifies

relief.” Vacatur is fundamentally an equitable doctrine, and a

party seeking vacatur must show that the equities tilt in its

favor. See Shelby v. Superformance Int’l, Inc., 435 F.3d 42, 47

(1st Cir. 2006).

     In U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership,

the Supreme Court held that, in the absence of “exceptional

circumstances,” an appellate court should not vacate a lower

court judgment under review if the case becomes moot due to

settlement. 513 U.S. 18, 29 (1994); see also Motta v. Dist. Dir.

of Immigration & Naturalization Servs., 61 F.3d 117, 118-19 (1st

Cir. 1995) (per curiam) (vacating a lower court judgment on

appeal because the parties settled while the appeal was pending

                                3
and exceptional circumstances justified vacatur). Courts are

split on whether Bancorp’s presumption against vacatur and

exceptional circumstances test apply to district court decisions

to vacate their own judgments upon settlement. Compare

Marseilles Hydro Power LLC v. Marseilles Land & Water Co., 481

F.3d 1002, 1003 (7th Cir. 2007) (stating in dicta that Bancorp’s

exceptional circumstances test does not apply to district

courts), and Am. Games, Inc. v. Trade Prods., Inc., 142 F.3d

1164, 1167-70 (9th Cir. 1998) (holding that an equitable

balancing test, not Bancorp’s exceptional circumstances test,

applies to district courts), with Amoco Oil Co. v. U.S. Envtl.

Prot. Agency, 231 F.3d 694, 698 (10th Cir. 2000) (assuming

Bancorp applies to district courts), and Tustin v. Motorists

Mut. Ins. Co., 668 F. Supp. 2d 755, 762 (N.D. W. Va. 2009)

(same). Because Rule 60(b)(6) also requires a court to examine

whether exceptional circumstances justify the extraordinary

remedy of vacatur, see Bouret-Echevarría, 784 F.3d at 44, other

courts have held that the Bancorp and Rule 60(b)(6) standards

are identical, see Valero Terrestrial Corp. v. Paige, 211 F.3d

112, 117 (4th Cir. 2000); Vertex Surgical, Inc. v. Paradigm

Biodevices, Inc., 648 F. Supp. 2d 226, 229-30 (D. Mass. 2009).

     The Court need not decide the precise standard for district

court vacatur of a final judgment upon settlement because

exceptional circumstances justify vacatur here. At the post-

                                4
trial motion hearing, the Court informed the parties that it

would likely remit the jury verdict and urged the parties to

settle. While a party that voluntarily settles generally

forfeits the right to challenge a judgment, Bancorp, 513 U.S. at

25, the equities favor vacatur when a court expressly instigates

settlement discussions, see Motta, 61 F.3d at 118 (finding that

exceptional circumstances justified vacatur where the parties

settled “only at the suggestion” of the appellate court).

     Most importantly, declining to vacate the final judgment

would grant Doe a windfall. In the absence of vacatur, if Doe

proves that Leahy willfully or knowingly violated Chapters 93A

and 176D, the Court would double or treble the $18.4 million

final judgment to calculate damages. See Rhodes v. AIG Domestic

Claims, Inc., 961 N.E.2d 1067, 1078 (Mass. 2012) (holding that a

prevailing plaintiff in a Chapter 93A lawsuit concerning “an

event or a transaction that has given rise to a judgment in

favor of the plaintiff” is entitled to double or treble the

amount of the judgment if he proves a willful or knowing

violation). Because the Court intended to remit the verdict, and

told the parties it was likely to do so, it would be inequitable

to allow Doe to use the $18.4 million figure to calculate

multiple damages. Leahy’s inability to challenge the judgment

heightens the inequity. Declining to vacate under these

circumstances would incentivize plaintiffs in Doe’s position to

                                5
settle strategically post-judgment to avoid remittitur of an

unduly large jury verdict. Doe also agreed to vacate the

judgment as part of the settlement, and both sides were aware of

his intention to file a new lawsuit against Leahy when they

entered into the settlement agreement. Doe presumably received

something of value in the settlement for his consent to vacatur,

and the Court cannot allow Doe to escape his end of this

bargained-for exchange.

                              ORDER

     Accordingly, Dr. Hreib and Dr. Southard’s motion to vacate

the judgment (Docket No. 240) is ALLOWED. The Court dismisses

Doe’s claims against Dr. Hreib and Dr. Southard with prejudice.

SO ORDERED.



                              /s/ PATTI B. SARIS
                              Hon. Patti B. Saris
                              Chief United States District Judge




                                6
